DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, claim(s) 23-41, drawn to an apparatus that is a cooling system.
II)	Group II, claim(s) 42, drawn to a heat generator including the cooling system.
III)	Group III, claim(s) 43, drawn to a construction including the cooling system.


This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and applicant is required to elect one species from each of the group below: 


Group A: variations of configurations of the cooling structure and the layering and heat medium flow channel:
Species A-I: Species of claims 29, 34, and 37-40 as shown in Fig. 5b and described in paragraphs 0121-0123 (from PGPub) where the channel flows through the protrusion/heat radiating member.
Species A-II: Species of claim 29, 35, and 36 as shown in Fig. 6 and described in paragraphs 0127-0162 (from PGPub) where the channel does not flow through the protrusion/heat radiating member.

Group B: variations of flow generation:
Species B-I: Species of claim 29, 35, and 36 as shown in Fig. 6 and described in paragraphs 0127-0162 (from PGPub) with the cooling heat exchanger pipes and connected as shown and described and flow generated by convection .

Species B-II: Species of claim 24 as shown in Fig. 7a and described in paragraphs 0169-0179 (from PGPub) with the cooling heat exchanger pipes and connected as shown and described with the flow generator as shown.
Species B-III: Species of claim 24-26 as shown in Fig. 7b and described in paragraphs 0181 (from PGPub) as shown and described with the flow generator as shown.
Species B-IV: Species of claim 34, 37, and 40 as shown in Fig. 8 and described in paragraphs 0203-0205 (from PGPub) as shown and described.



Applicant is required, in reply to this action, to first elect between invention groups I , II, or III above, and then select a single species from group A  and a single species form group B above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: Desiano et al. (U.S. PGPub 2015/02966559) reference establishes that independent claim 1 its’ current form lacks novelty.  The existence of an anticipatory references demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept.  
Regarding claim 23, Desiano teaches a cooling system (fig. 1) comprising a cooling structural body (element 410) including a heat radiating part (elements 421) having a mounting surface (element 413) on which an electronic component (element 401) is directly or indirectly mounted (per fig. 4a-4b) , and a medium flow path (element 420 and connecting piping) through which a medium can flow is provided in the heat radiating part (per fig. 4a/4b); and a medium flow supply part (element 411) configured to allow a medium to flow in the medium flow path of the cooling structural body (per fig. 4a-4b), wherein the cooling structural body is disposed in a sealed space (element 110), and a first guide pipe part (element 122) configured to guide the medium to the medium flow path positioned in the sealed space and a second guide pipe part (element 123) configured to guide the medium from the medium flow path to an outside of the sealed space are provided (per fig. 1).
The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
No call regarding the restriction was placed to applicant due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOEL M ATTEY/Primary Examiner, Art Unit 3763